Name: Commission Regulation (EEC) No 892/84 of 31 March 1984 fixing the buying-in prices for hindquarters of beef applicable from 2 April 1984
 Type: Regulation
 Subject Matter: prices;  trade policy
 Date Published: nan

 No L 91 /60 Official Journal of the European Communities 1 . 4 . 84 COMMISSION REGULATION (EEC) No 892/84 of 31 March 1984 fixing the buying-in prices for hindquarters of beef applicable from 2 April 1984 fixed in Commission Regulation (EEC) No 2226/78 ( ®), as last amended by Regulation (EEC) No 796/84 Q ; Whereas the simultaneous presentation of a half ­ carcase's forequarter and hindquarter is likely to facili ­ tate the checks to be carried out by the intervention agency as regards compliance with the rules on the quality and classification of cuts of meat ; whereas intervention agencies should therefore be authorized to request the simultaneous presentation , for that purpose, of the forequarter and the hindquarter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas, in Regulation (EEC) No 868/84 of 31 March 1984 (2), the Council fixed the guide price and the intervention price for adult bovine animals for the 1984/85 marketing year ; whereas, however, at the same time, in Regulaton (EEC) No 869/84 (3), the Council decided that the Community scale for the classification of adult bovine carcases would apply in respect of intervention measures only from 9 April 1984 onwards ; whereas, for the intervening period, buying-in prices should be fixed according to the traditional method ; Whereas, in accordance with Council Regulation (EEC) No 1302/73 (4), as amended by Regulation (EEC) No 427/77 (*), the qualities and cuts of products to be bought in by intervention agencies must be deter ­ mined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in competing livestock production and, on the other hand, to the Community's financial responsibili ­ ties in the matter ; whereas buying in should therefore be limited to certain cuts of meat ; Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of the differences of value in meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned ; Whereas the upper limits for buying-in prices should be fixed at a level corresponding to the intervention price fixed by Regulation (EEC) No 868/84 for the 1984/85 marketing year by applying the coefficients HAS ADOPTED THIS REGULATION : Article 1 With effect from 2 April 1984, intervention agencies shall buy in hindquarters of beef offered to them in accordance with the conditions laid down in Regula ­ tion (EEC) No 2226/78 at prices determined within the limits laid down for each product in the Annex to this Regulation, having regard to the age, weight, conformation and finish of the animals from which the said products are obtained. Only meat from male animals may be bought in for intervention storage in accordance with the conditions specified above . At the intervention agency's request operators shall , together with the hindquarter they are offering for intervention , present also to the intervention agency the forequarter coming from the same half-carcase . Article 2 Regulation (EEC) No 3042/83 (8) is hereby repealed with effect from 2 April 1984. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 90, 1 . 4. 1984, p. 30 . (3) OJ No L 90, 1 . 4. 1984, p. 32. (6) OJ No L 261 , 26 . 9 . 1978 , p . 5 . 0 OJ No L 86, 29 . 3 . 1984, p . 20 . (8 ) OJ No L 297, 29 . 10 . 1983, p . 16 . (4) OJ No L 132, 19 . 5 . 1973 , p . 3 . O OJ No L 61 , 5 . 3 . 1977, p . 16 . 1 . 4 . 84 Official Journal of the European Communities No L 91 /61 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission No L 91 /62 Official Journal of the European Communities 1 . 4 . 84 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU ava 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen BELGIQUE/BELGIE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 %  Ossen 55 % Taureaux 55 %  Stieren 55 %  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des :  Achtervoeten pistola " snit op 8 ribben, afkomstig van : BÃ ufs 55 %  Ossen 55 % Taureaux 55 %  Stieren 55 % DANMARK  Bagfjerdinger, udskÃ ¥ret med 5 ribben, af : Stude I Tyre P Ungtyre I  Bagfjerdinger, udskdret med 8 ribben, sÃ ¥kaldte »pisto ­ ler «, af : Stude I Tyre P Ungtyre I DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen, stam ­ mend von : Bullen A Ã Ã Ã Ã Ã Ã  414,514 410,105 431,050 427,743 377,533 385,348 401,579 393,163 401,579 418,412 418,509 454,452 451,376 473,419 470,214 469,525 438,875 413,561 439,180 419,966 391,450 489,198 457,174 430,793 457,479 437,503 407,766 393,568 389,158 409,002 405,694 373,324 381,139 397,371 388,954 397,371 414,203 411,028 450,606 447,530 469,446 466,241 453,056 422,404 397,091 426,369 407,155 378,639 472,117 440,094 413,712 444,21 1 424,235 394,498  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã µÃ Ã ¸Ã µÃ ¯Ã ±Ã  Ã Ã ¿Ã ¼Ã ®Ã  Ã ¼Ã µ 5 ÃÃ »Ã µÃ Ã Ã ­Ã , ÃÃ Ã ¿Ã µÃ  ­ Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ±ÃÃ : Ã Ã Ã Ã Ã ¿Ã Ã  Ã  Ã Ã Ã Ã Ã ¿Ã Ã  Ã   Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã Ã ¿Ã ¼Ã ®Ã  « pistola » Ã ¼Ã µ 8 ÃÃ »Ã µÃ Ã Ã ­Ã , ÃÃ Ã ¿Ã µ ­ Ã Ã Ã Ã ¼Ã µÃ ½Ã ± Ã ±ÃÃ : Ã Ã Ã Ã Ã ¿Ã Ã  Ã  Ã Ã Ã Ã Ã ¿Ã Ã  Ã  FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 3 cÃ ´tes, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola », prove ­ nant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 1 . 4. 84 Official Journal of the European Communities No L 91 /63 Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen IRELAND  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2  Hindquarters, ' pistola' cut at eighth rib, from : Steers 1 Steers 2 385,952 374,396 380,221 368,666 402,035 390,003 396,073 384,042 ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola, prove ­ nienti dai : Vitelloni 1 Vitelloni 2 505,705 476,913 496,108 467,316  Quarti posteriori, taglio a 8 costole, detto pistola, prove ­ nienti dai : 497,584 469,530 488,725 460,671 Vitelloni 1 Vitelloni 2 LUXEMBOURG 411,206 403,269  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des : BÃ ufs et taureaux extra  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », prove ­ nant des : BÃ ufs et taureaux extra 428,405 420,246 NEDERLAND  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit 409,180 398,220 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib, from : Steers M Steers H  Hindquarters, ' pistola 'cut at eighth rib, from : Steers M Steers H 386,667 382,602 382,443 378,378 402,782 398,541 398,381 394,141 378,523 371,690 373,817 374,297 367,464 369,593 B. Northern Ireland  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T  Hindquarters, pistola ' cut at eighth rib, from : Steers L/M Steers L/H Steers T 394,300 387,179 389,404 389,900 382,779 385,003